Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-24 and species of SEQ ID NOs: 1, 3-8, 10, 99 and 101 in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 26 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claims 1, 12-13, and 22-23 are under consideration in the instant Office Action.


Withdrawn Objections and Rejections
The objection to disclosure is withdrawn in view of the newly submitted amendment.
The rejection of  claims 1-5, 8-13, 18-19 and 22-24 d under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot since the claims being rejected have been cancelled.

Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weidle  et al., 2013 (instant PTO-892) in view of Heavner et al., US7,393,662 (3/30/2022 PTO-892) and Adams et al., US2011/0184152 (3/30/2022 PTO-892).
The claims call for a multivalent antibody with specific amino acid residues in the framework of the variable heavy region (VH) and the variable light region (VL). The independent claims require variable heavy chain regions with framework sequences of SEQ ID NOs: 1, 3, 4 and 5 which are encompassed by VHa SEQ ID NO: 101; and variable light chain regions with framework sequences of SEQ ID NOs: 6, 7, 8 and 10 which are encompassed by VLa SEQ ID NO: 99 and instant SEQ  ID NO: 106 encompasses instant SEQ ID NOs: 99 and 101.  
Weidle teaches that there are various technologies for the generation of bi- and multispecific recombinant antibody-based molecules with a multitude of formats for selecting target combinations. Weidle teaches that bi- and multispecific recombinant antibody-based molecules leads to improvement of therapeutic efficacy and the potential to counteract therapy resistance (see abstract). Weidle teaches that the format class of IgG-derived molecules characterized by containing Fc regions are frequently produced in mammalian cells and have a long serum half-life due to the Fc-mediated neonatal Fc receptor (FcRn) binding and recycling (see  paragraph spanning pages 1-2). Weidle teaches that these bi- and multispecific recombinant antibody-based molecules includes the format of scFab-dsscFv (see figure 1A, on page 5) as in the instant claim 1. Weidle does not specifically teach the claimed framework sequences.
Heavner teaches mimetibodies with specific framework modifications in the FC domain for increasing the half-life of these proteins (see column 1, lines 15-30). Heavener teaches Vh3b heavy chain variable region sequences, frameworks in Figure 4 which depicts their SEQ ID NO: 34 which encompasses instantly claimed SEQ ID NOs: 101  and 106 and framework sequences SEQ ID NOs: 1, 3-5 and Figure 10 which depicts their SEQ ID NO: 40 which encompasses instantly claimed SEQ ID NOs: 99 and 106 and framework sequences SEQ ID NOs: 6-8 and 10 (see Figure 4 and 10 on pages 17-21 and 43-47 and columns 8, 91-92 and 101-102) as in instant claims 1 and 12-13. The amino acid residue modifications presented in Figures 4 and 10 teach all of the possible framework modifications but does not teach multivalent antibodies as required in the instant claims.
Adams teaches producing humanized multivalent antibodies (see abstract). Adams teaches antibodies with dual specificity: which bind to two different antigens (see paragraphs 1, 3,10, 12 and 44) as required in instant claims 1 and 22-23. Adam teaches the specific CDRH1-3 as SEQ ID NOs: 56-58 (see Figure 5, dAbH1)  and CDRL1-3 as SEQ ID NOs: 59-61 (see Figure 5, dAbL1).  Since CDRH3 SEQ ID NO: 58 is not the same as SEQ ID NO: 129 of claim 1, this limitation is also met. Adams teaches SEQ ID NO: 203 which is a 645dsFv light chain and is 96.5% identical to instantly claimed SEQ ID NO: 99 and also encompassed the framework instantly claimed sequences SEQ ID NOs: SEQ ID NOs: 6, 7, 8 and 10 as in instant claim 1. The SEQ ID NO: 203 taught by Adams meets the instant requirements. Adams also teaches a 645dsFv heavy chain (see Figure 5 and Table 1, page 17) but does not specifically teach all of the claimed framework modifications.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Weidle, Heavner and Adams. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Weidle, Heavner and Adams all teach that one of ordinary skill in the art would want to produce a product including multivalent antibodies with a longer in vivo half-life and that this can be achieved by modifying the antibody framework. Adams teaches the there is a need to product antigen-binding immunoglobulins that have a long in vivo half-life without this long life being achieved through interactions with a FcRn receptor or chemically modified (see paragraph 6), as does Weidle, and Heavner teaches one of ordinary skill in the art the possible modifications to the framework as in instant claims 1 and 23 to achieve this through routine optimization since the modifications are already disclosed in the prior art to increase the half-life of proteins and antibodies. Weidle teaches that one possible structure for this claimed multispecific antibody includes scFab-dsscFv (see Figure 1A). The requirement of the specific antibody molecule format of claim 1 would have been prima facie obvious to one of ordinary skill in the art to choose from the antibody fragments; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (See also MPEP §2143(E). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive in view of the new reference of record, Weidle et al. 2013, since it now specifically addresses the genus structure of the instantly claimed multispecific antibody structure of Fab-dsscFv. The new reference, Weidle, clearly shows that the multispecific antibody structure of Fab-dsscFv is one that is well-known and an applied structure for bi- and multispecific antibody structure. Weidle provides a reasonable expectation of success in determine the best structure of these types of antibodies through routine optimization since their benefits of increased half-life in serum and counteract therapy resistance in treatment is desire. The applicant’s argument that they had unexpected results is not found persuasive because the benefits of multispecific antibodies with the claimed structure is one of the reasons these types of antibodies is constructed. There is no unexpected result since the prior art already taught that the multispecific antibodies had similar effects and one would expect that combining both of the structure with known frameworks for an antibody would produce a better product. Please see MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).“ The evidence provided by applicant of unexpected results falls into the additive sweetness combination example and does not show a greater than expected outcome and therefore, the instant invention is obvious over the combination of references.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
	a